Citation Nr: 1733966	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetic neuropathy, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970. 
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the case in March 2016 to schedule the Veteran for a hearing before the Board.  The requested videoconference hearing was held before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The underlying merits of the claim for service connection for type II diabetes mellitus and the claimed secondary disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied a request to reopen a claim for service connection for type II diabetes mellitus.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the April 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision denying a request to reopen a claim for service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the April 2005 rating decision is new and material as to the claim for service connection for type II diabetes mellitus, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a final November 2001 rating decision, the RO denied the Veteran's claim for service connection for type II diabetes mellitus, finding there was no nexus between the current disorder and his military service in the absence of evidence establishing exposure to herbicides.  The RO denied a request to reopen the claim in an April 2005 rating decision, finding that the additional evidence received since the November 2001 rating decision was not new and material.  The Veteran was notified of that decision and of his appellate rights that same month, but he did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the April 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the April 2005 rating decision, the evidence of record included the Veteran's service treatment and personnel records, private treatment records, and lay statements.

The evidence received since the April 2005 rating decision includes the Veteran's written statements and hearing testimony in which he provided additional details about the nature of his in-service duties while stationed at Udorn Royal Thai Air Force Base (AFB) in Thailand.  See, e.g., December 2016 Bd. Hrg. Tr. at 9-10.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a nexus between a current disorder and an in-service event), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for type II diabetes mellitus is reopened.



ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus type II is reopened. 




REMAND

In light of the reopening of the type II diabetes mellitus claim and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding VA treatment records and Social Security Administration (SSA) records, as detailed in the directives below.

The Veteran has contended that he has type II diabetes mellitus as a result of herbicide exposure while stationed in Thailand at Udorn Royal Thai AFB and that his diabetic neuropathy and erectile dysfunction are secondary to that disorder.  He has indicated that he routinely had such exposure while performing his duties as an assistant crew chief aircraft mechanic at that base because he performed last chance inspections of F-4D aircraft at the end of the runway that was near the fence/perimeter of the base.  He has also indicated that he may have touched equipment exposed to herbicides while performing those duties.  See, e.g., June 2009 and November 2011 written statements; December 2016 Bd. Hrg. Tr.

The Veteran's service personnel records show that he was stationed in Thailand at Udorn Royal Thai AFB from September 1968 to September 1969 as an assistant crew chief aircraft mechanic with the 13th Tactical Fighter Squadron.  His performance reports for that time period show that he was responsible for pre-flight and post-flight inspection on F-4D aircraft, and he coordinated and monitored specialists during all phases of flight line maintenance.

Based on the foregoing, and given the Veteran's more recent reports of the location of his in-service duties in relation to the base perimeter, the AOJ should review the file to ensure that all necessary development to attempt to verify the Veteran's claimed herbicide exposure has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records.  See December 2016 Bd. Hrg. Tr. at 10 (Veteran reported that he was currently receiving VA treatment).

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  See October 2015 printout.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the AOJ should review the claims file and take any appropriate, additional steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure while assigned to the Udorn Royal Thai AFB from September 1968 to September 1969.

In so doing, the AOJ is asked to specifically consider whether any further development is needed related to the Veteran's contention that his routine work as an assistant crew chief aircraft mechanic brought him close to the perimeter of the base, inasmuch as he performed last chance inspections of F-4D aircraft at the end of the runway that was near the fence/perimeter of the base.  See, e.g., November 2011 written statement and December 2016 Bd. Hrg. Tr. at 3-4, 8-10.

4.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining a VA medical opinion for the disorders claimed as secondary to diabetes mellitus, if service connection is established for that disorder.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


